DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are currently pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dawn Beebe (on behalf of Lu Yin) on 3/4/2022.

The application has been amended as follows: 

1. (Currently Amended) A fingerprint inputting method for an electronic device, comprising: 
displaying a setting interface of fingerprint input on a display screen, wherein the setting interface of fingerprint input comprises a button of adding fingerprint function; 
in response to detecting an instruction on the fingerprint adding function button, obtaining at least one screen image by the under-screen fingerprint module while a user finger is not pressing a fingerprint identification region, wherein fingerprint identification region comprises a predetermined region; 
displaying a guiding interface of fingerprint input on the display screen and obtaining a plurality of fingerprint images while the user finger is pressing the fingerprint identification region by the under-screen fingerprint module; and 
generating a fingerprint model according to the at least one screen image and the plurality of fingerprint images;
wherein the at least one screen image comprises only one screen image and the generating the fingerprint model according to the at least one screen image and the plurality of fingerprint images comprises: 
determining a reference image for filtering out a non-fingerprint information of the predetermined region and the non-fingerprint information comprises at least one of a dirty stain and a foreign object; 
obtaining a reference fingerprint image by filtering out a noise factor from each of the plurality of fingerprint images according to the reference image; and 
generating the fingerprint model according to a fingerprint model algorithm and a plurality of the reference fingerprint images.


2-3. (Cancelled)


4. (Currently Amended) The method of claim [[2]] 1, wherein the generating the fingerprint model according to the fingerprint model algorithm and the plurality of the reference fingerprint images comprises: 
obtaining a minutiae information from the plurality of reference fingerprint images; 
obtaining standard minutiae data by processing the minutiae information by an algorithm of obtaining minutiae; and 
generating the fingerprint model according to the standard minutiae data.

5. (Currently Amended) The method of claim [[2]] 1, wherein the generating the fingerprint model according to the fingerprint model algorithm and the plurality of the reference fingerprint images comprises: 
dividing the plurality of reference fingerprint images into a plurality of image sets, each image set comprising a reference fingerprint image or at least two reference fingerprint images, wherein a similarity between the at least wo reference fingerprint images is greater than a first predetermined threshold, and a similarity between two reference fingerprint images in two image sets is smaller than a second predetermined threshold; 
deleting at least one duplicated image from the plurality of image sets, each of the plurality of image sets only having one reference fingerprint image; 
obtaining minutiae information from the reference fingerprint image retained in each of the plurality of image sets; 
generating standard minutiae data according to the minutiae information corresponding to the plurality of image sets; and 
generating the fingerprint model according to the standard minutiae data.

6. (Currently Amended) The method of claim [[2]] 1, wherein the obtaining the reference fingerprint image by filtering out the noise factor from each of the plurality of fingerprint images according to the reference image comprises: 
performing an image characteristic comparison between the reference image and each of the fingerprint images, and determining a noise image characteristic and a background image characteristic; and 
obtaining the reference fingerprint image by updating each of the fingerprint images according to the noise image characteristic and the background image characteristic.

7. (Original) The method of claim 6, wherein the obtaining the plurality of fingerprint images while the user finger is pressing the fingerprint identification region by the under-screen fingerprint module comprises: 
sequentially displaying, in the guiding interface of fingerprint input, a plurality of gesture guiding information in a predetermined guiding information set; and 
during a process of displaying each of the gesture guiding information, obtaining at least one fingerprint image while the user finger is pressing the fingerprint identification region by the under-screen fingerprint module.

8. (Original) The method of claim 7, wherein the guiding information set comprises predetermined posture informing information for informing a user to press the fingerprint identification region by different finger postures.

9. (Original) The method of claim 8, further comprising: 
determining a position of the noise factor according to the screen image and outputting a message of informing the user to clean the display screen; and 
informing the user to input the fingerprint after confirming that there is no noise factor by repeatedly obtaining the screen image.

10. (Currently Amended) An electronic device comprising: 
a display screen, configured to display a setting interface of fingerprint input comprising a button of adding fingerprint function and to display a guiding interface of fingerprint input; 
an under-screen fingerprint module corresponding to a predetermined region of the display screen, configured to obtain at least one screen image while a user finger is not pressing a fingerprint identification region in response to detecting an instruction on the fingerprint adding function, and configured to obtain a plurality of fingerprint images while the user finger is pressing the fingerprint identification region, wherein the fingerprint identification region comprises the predetermined region; 
a processor; 
a memory, storing one or more programs executable by the processor to perform at least one operation comprising: 
generating a fingerprint model according to the at least one screen image and the plurality of fingerprint images;
wherein the at least one screen image comprises only one screen image and the generating the fingerprint model comprises: 
determining a reference image for filtering out a non-fingerprint information of the predetermined region and the non-fingerprint information comprises at least one of a dirty stain and a foreign object; 
obtaining a reference fingerprint image by filtering out a noise factor from each of the plurality of fingerprint images according to the reference image; and 
generating the fingerprint model according to a fingerprint model algorithm and a plurality of the reference fingerprint images.

11-12. (Cancelled)

13. (Currently Amended) The fingerprint inputting device of claim [[11]] 10, wherein the generating the fingerprint model according to the fingerprint model algorithm and the plurality of the reference fingerprint images comprises: 
obtaining a minutiae information from the plurality of reference fingerprint images; 
obtaining standard minutiae data by processing the minutiae information by an algorithm of obtaining minutiae; and 
generating the fingerprint model according to the standard minutiae data.

14. (Currently Amended) The fingerprint inputting device of claim [[11]] 10, wherein the generating the fingerprint model according to the fingerprint model algorithm and the plurality of the reference fingerprint images comprises: 
dividing the plurality of reference fingerprint images into a plurality of image sets, each image set comprising a reference fingerprint image or at least two reference fingerprint images, a similarity between the at least two reference fingerprint images is greater than a first predetermined threshold, a similarity between two reference fingerprint images in two image sets is smaller than a second predetermined threshold; 
deleting at least one duplicated image from the plurality of image sets, each of the plurality of image sets only having one reference fingerprint image; 
obtaining minutiae information from the reference fingerprint mage retained in each of the plurality of image sets; 
generating standard minutiae data according to the minutiae information corresponding to the plurality of image sets; and 
generating the fingerprint model according to the standard minutiae data.

15. (Currently Amended) The fingerprint inputting device of claim [[11]] 10, wherein the obtaining the reference fingerprint image by filtering out the noise factor from each of the plurality of fingerprint images according to the reference image comprises: 
performing an image characteristic comparison between the reference image and each of the fingerprint images to determine a noise image characteristic and a background image characteristic; and 
obtaining the reference fingerprint image by updating each of the fingerprint images according to the noise image characteristic and the background image characteristic.

16. (Original) The fingerprint inputting device of claim 15, wherein the display screen is configured to sequentially display, in the guiding interface of fingerprint input, a plurality of gesture guiding information in a predetermined guiding information set; and 
the under-screen fingerprint module is further configured to obtain the plurality of fingerprint images while the user finger is pressing the fingerprint identification region in response to each of the gesture guiding information.

17. (Original) The fingerprint inputting device of claim 16, wherein the guiding information set comprises predetermined posture informing information for informing a user to press the fingerprint identification region by different finger postures.

18. (Original) The fingerprint inputting device of claim 17, wherein the display screen is configured to display a message of informing the user to clean the display screen in response to determining a position of the noise factor according to the screen image, and is configured to inform the user to input the fingerprint after confirming that there is no noise factor by repeatedly obtaining the screen image.

19. (Currently Amended) A non-transitory computer-readable storage medium storing computer procedures for electronic data interchange, wherein the computer procedures are executable by a computer to perform at least one operation comprising: 
generating a fingerprint model according to at least one screen image and a plurality of fingerprint images; 
wherein the at least one screen image is obtained by an under-screen fingerprint module while a user finger is not pressing a fingerprint identification region in response to detecting an instruction on a button of adding fingerprint function that is displayed on a display screen of the computer; 
wherein a plurality of fingerprint images are obtained by the under-screen fingerprint module while the user finger is pressing a fingerprint identification region of the display screen; [[and]] 
wherein the fingerprint identification region corresponds to the under-screen fingerprint module; and
wherein the computer procedures are executable by the computer to perform: 
generating a reference image for filtering out a noise factor according to the at least one screen image, wherein the noise factor comprises a non-fingerprint information of the predetermined region and the non-fingerprint information comprises at least one of a dirty stain and a foreign object; 
obtaining a reference fingerprint image by filtering out a noise factor from each of the plurality of fingerprint images according to the reference image; and 
generating the fingerprint model according to a fingerprint model algorithm and a plurality of the reference fingerprint images.
20. (Cancelled)

	End of Amendment.

Allowable Subject Matter

Claims 1, 4-10, and 13-19 allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggest the features present in independent claims 1, 10, and 19.

Juncker et al., US Patent Publication 2021/0166047, method of fingerprint enrollment of a user by means of an electronic device comprising a display screen, a fingerprint sensing system adapted to acquire fingerprint information of the user's fingers, and a control unit, wherein an operational area of the display screen at least partly coincide with an operational area of the fingerprint sensing system, wherein the method comprises the steps of presenting a first instruction, using the display screen, to the user for enrollment positioning of a first finger at a first desired location within the operational area of the fingerprint sensing system and a second finger at a second desired location within the operational area of the fingerprint sensing system, acquiring, using the fingerprint sensing system, fingerprint information of the first and the second finger, extracting, using the control unit, fingerprint features from the acquired fingerprint information, separating, using the control unit, the extracted fingerprint features for the first and the second finger based on a correlation with the presented first and second desired locations, forming, using the control unit, a first fingerprint template for first finger based on the separated fingerprint features for the first finger, and forming, using the control unit, a second fingerprint template for second finger based on the separated fingerprint features for the second finger. However, Juncker does not disclose the features present in independent claims 1, 10, and 19.

Jiang, US Patent Publication 2019/0251393, discloses a method of updating a fingerprint template is provided, which includes: acquiring a blank image when a fingerprint sensor in the electronic device scans a fingerprint sensor region and no finger is detected; and determining whether the fingerprint template is to be updated according to the blank image. The blank image refers to an image of a fingerprint sensor region acquired by the fingerprint sensor without being interfered by a user. It can be understood that when the hardware of the fingerprint sensor is damaged or there is a residue in the fingerprint sensor region, the hardware damage or the residue affects a capacitance distribution of the fingerprint sensor, and thus the blank image includes a foreign object region. The foreign object region included in the blank image corresponds to a hardware damage or a residue. The foreign object region shows an approximate shape and an approximate position of the hardware damage or the residue. However, Jiang does not disclose the features present in independent claims 1, 10, and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699